DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 16-20 in the reply filed on 10/08/2021 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 1-7, 16-20.

Allowable Subject Matter
Claims 8-15, 21-32 are allowed.

 	The following is the reason for allowance of claim 8, pertinent arts do not alone or in combination disclose:  passivation layer arranged on and between the plurality of first protrusions, wherein the passivation layer comprises a plurality of second protrusions along an upper surface of the passivation layer, wherein the plurality of second protrusions is different than the plurality of first protrusions, wherein the passivation layer comprises a second material with a second index of refraction different from the first index of refraction; and a light filter overlying the passivation layer.


 	The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose:  a passivation layer overlying the first side of the substrate, wherein the passivation layer has a second index of refraction that is less than the first index of refraction, wherein the passivation layer comprises a plurality of micro-lenses, wherein the micro-lenses are respectively disposed laterally between and directly contact an adjacent pair of protrusions in the plurality of protrusions, and wherein the micro-lenses respectively.

 	The following is the reason for allowance of claim 28, pertinent arts do not alone or in combination disclose:  a dielectric layer disposed on the back-side of the substrate, wherein the dielectric layer comprises a plurality of upper convex protrusions and a plurality of lower protrusions underlying the upper convex protrusions, wherein the lower protrusions directly contact adjacent protrusions in the first plurality of protrusions, wherein the first protrusions respectively have a first shape and the upper convex protrusions respectively have a second shape different than the first shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsieh (US Pub No. 20200027915), Wen et al (US Patent No. 9985072), Kuo et al (US Pub No. 20190165026), Huang et al (US Pub No. 20150287761), Su et al (US Pub No. 20190103437), Wu et al (US Pub No. 20190148570), Chauang et al (US Pub No. 20190096930), Huang et al (US Pub No. 20180350853).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895